Case: 19-40594      Document: 00515468972         Page: 1    Date Filed: 06/26/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                        June 26, 2020
                                    No. 19-40594                        Lyle W. Cayce
                                  Summary Calendar                           Clerk


JORGE LUIS MELENDEZ,

                                                 Petitioner-Appellant

v.

RALPH HANSON, Warden, FCI Three Rivers,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:18-CV-256


Before STEWART, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       Jorge Luis Melendez, federal prisoner # 37389-079, appeals the
dismissal of his 28 U.S.C. § 2241 petition challenging his 188-month sentence
for conspiring to distribute a mixture and substance containing marijuana. He
contends that the district court erred by dismissing for lack of jurisdiction his
claim challenging his U.S.S.G. § 4B1.1(b)(2) career-offender enhancement.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40594     Document: 00515468972     Page: 2   Date Filed: 06/26/2020


                                  No. 19-40594

      We review de novo the dismissal of Melendez’s § 2241 petition on the
pleadings. See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). A petition
filed under § 2241 that challenges a trial or sentencing error generally should
be treated as a 28 U.S.C. § 2255 motion. Id. at 452. A petitioner may use
§ 2241 to challenge a conviction and sentence only if it “appears that the
remedy [under § 2255] is inadequate or ineffective to test the legality of [the
petitioner’s] detention.” § 2255(e). A petitioner satisfies the § 2255(e) savings
clause by showing that the claim (1) “is based on a retroactively applicable
Supreme Court decision which establishes that the petitioner may have been
convicted of a nonexistent offense,” and (2) “was foreclosed by circuit law at the
time when the claim should have been raised in the petitioner’s trial, appeal,
or first § 2255 motion.” Reyes-Requena v. United States, 243 F.3d 893, 904 (5th
Cir. 2001).
      We have squarely “held that a claim of actual innocence of a career
offender enhancement is not a claim of actual innocence of the crime of
conviction and, thus, not the type of claim that warrants review under § 2241.”
In re Bradford, 660 F.3d 226, 230 (5th Cir. 2011). Melendez thus fails to show
that the district court erred by dismissing his § 2241 petition for lack of
jurisdiction. See Pack, 218 F.3d at 451.
      AFFIRMED.




                                        2